Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/547,644, which was filed 08/22/19. Claims 1-10 are pending in the application and have been considered.

Specification
The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words and fails to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).
The title is objected to for not being descriptive enough. The examiner suggests the following: “Chinese Composition Reviewing System”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations “module configured for” in claim 1 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “module”, coupled with functional language “configured for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder 
Since the claim limitations invoke 35 U.S.C. 112(f), these limitations in claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: Page 3, lines 15-20, and Figure 1 describe a computer system capable of performing the claimed functions.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 6 recites “… wherein the inappropriate punctuation mark includes misuse and missing” which does not make sense. For example, it is not understood how the punctuation mark “includes” misuse and missing, nor is it clear how an inappropriate punctuation mark (which presumably is present) can also be missing. 


Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.

The following is the examiner’s statement of reasons for allowance:

The closest prior art to independent claim 1 is Kaku, Shunkitsu (JP 2001-229162 A). Kaku discloses a Chinese document proofreading system capable of accepting Cangjie input method (page 5) which converts the Chinese character into a reading symbol string. A candidate word generation unit cuts out a syllable of the reading symbol string, detects a possible candidate word and its related information, deletes the candidate character using the frequency of use, and reads a continuous single candidate reading symbol string and a character combination symbol. A possible candidate word and its related information are detected using a predetermined mask means for the column. The candidate word determination unit detects a corresponding reading symbol string for the obtained combination of candidate characters, and detects all possible candidate words and their related information. The 

Other relevant prior art:

CN1442787A He discloses a composition revising and writing system which detects language errors in Chinese characters and suggests revisions.

US 20140052436 A1 Qian discloses identifying the similarity between language characters. In Qian, a pair of language characters is received at a language character match engine. A language character match engine is adapted to receive encoding configuration information from each of a plurality of encoding components, and is adapted to encode the pair of language characters based on the unique structure of each language character to generate a pair of string identification characters for each encoding component. Thereafter, each pair of string identification characters is compared to one another to generate a similarity score, and the similarity score for each pair of string identification characters is combined to create a composite similarity score. The composite similarity score represents a similarity between the pair of language characters, and is used to identify the similarity between the pair of language characters. As Qian teaches at [0004], “Under structure-based encoding, such as Wubi, Cangjie, and Four-Corner, each Chinese character is encoded into a string of Roman characters based on 

US 20180364905 A1 Putko discloses the Cangjie method  uses 24 basic and 87 secondary "characters", or 111 characters in total. Of these, 44 characters are graphically different from the Kangxi radicals. The basic characters coincide with the radicals, and from the secondary ones some graphically coincide with individual radicals, some with their variants, some with strokes, and a small part includes just graphic components of a character, not represented in the previous groups. Of the 24 basic characters, only 13 coincide with the basic wubi characters. Among the secondary characters there are also those coinciding with the wubi components, but there are also different ones. The principle of this method is, as in the wubi method, in "binding" the characters to the codes of Latin keys. 24 keys are used to indicate the characters. In the Cangjie one key is used for 2 to 8 characters. Even the characters coinciding with wubi are naturally bound to other keys, since these methods have different principles of arranging the characters on the keyboard. Decomposition rules of the Cangjie method seem to be simpler than that of wubi, but this method also requires taking into account different types of characters: single-unit, two-unit and three-unit characters, whose decomposition differs from each other. Due to the fact that the number of characters used is almost 2 times smaller than in the wubi method, and the number of keys used for encoding is less by one, the length of the resulting alphabetic code for graphically complex characters becomes larger. To speed up the input (reduce the number of manipulations), developers of the Cangjie method added rules for excluding certain characters to reduce the number of symbols in the obtained letter code of some characters. Despite this, the maximum 

US 9087047 B2 Nagase discloses a Japanese proofreading apparatus has a correction history corpus, a proofreading candidate generation unit, a proofreading availability determination unit, and an automatic proofreading unit. The correction history corpus stores negative sentences as post-proofreading sentences and positive example sentences as post-proofreading sentences, in association with each other. The proofreading candidate generation unit acquires the post-proofreading sentences corresponding to the pre-proofreading sentences from the correction history corpus, according to characteristics of a proofreading target sentence. The proofreading availability determination unit selects, from the post-proofreading sentences acquired by the proofreading candidate generation unit, post-proofreading sentences with degrees of similarity between the proofreading target sentence and the post-proofreading sentences equal to or more than a predetermined threshold value, as proofreading candidates. The automatic proofreading unit proofreads the proofreading target sentence, using, out of the post-proofreading sentences selected by the proofreading availability determination unit, a post-proofreading sentence with the highest degree of similarity.

US 20170293604 A1 Zhu discloses a spell checker for Chinese Characters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                         04/05/21